Citation Nr: 1309014	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of his electronic record.

The Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2012.  A transcript of the hearing is associated with the electronic record.

Included on the Veteran's April 2008 VA Form 21-526 was a claim for service connection for chronic bronchitis.  The Board observes that this issue was not decided in the October 2008 rating decision under appeal, or any other adjudicative action by the RO.  Therefore the Board does not have jurisdiction over this issue and it is REFERRED to the RO for appropriate action.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to a decision regarding the Veteran's claim.

The Veteran contends that his lumbar spine disability has worsened in terms of its severity since his last VA examination in April 2010.  Nearly two years has passed since that examination and the Veteran, at his November 2012 hearing, clearly indicated that his symptoms had worsened in the prior two years.  

The April 2010 examination report shows that the Veteran indeed had constant pain, stiffness, and weakness, but no radiating pain, fatigue or spasms, and he reported no incapacitating episodes.  At that time, his forward flexion was noted to range from 0 to 85 degrees, and he was reported to not have additional limitation of motion with repetitive movement.

At the time of his November 2012 hearing, the Veteran reported that he walks with an awkward gait due to his back pain, and that he has what his representative refers to as incapacitating episodes once per week.  The Veteran also reported that he cannot bend over to the floor, or even to touch his knees, which suggests that his motion is limited further than shown at the time of the 2010 examination.  Moreover, the Veteran indicated that repetitive movement further limits his range of motion.  He also reported that during episodes of severe pain he experiences numbness and tingling in his lower extremities.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's degenerative disc disease of the lumbar spine.

The Board observes that at the time of his hearing, the Veteran reported that he does not undergo treatment for his lumbar spine with any VA or private physician.  For this reason, the Board is not ordering any further development of the evidentiary record by way of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded VA orthopedic and neurological examinations for the purpose of determining the nature and extent of his service-connected lumbar spine disability.  The claims folder, including a copy of this Remand and the electronic record, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the low back in degrees, should be performed. 

In reporting the results of the range of motion testing, the examiner should specifically identify any motion accompanied by pain, including an indication as to what degree of motion the pain begins.  The examiner should comment on whether the Veteran experiences unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine. 

The examiner should also report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months. (NOTE: For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician). 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back. 

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should specifically identify any evidence of neurological manifestations due to the service-connected low back disability.  Any functional impairment of the lower extremities due to the disc disease should be identified.  The examiner should specifically state whether the Veteran's service-connected low back disability causes impairment of the sciatic nerve.  If so, the examiner should state whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy. 

The examiner should also provide an opinion concerning the impact of the low back disability on the Veteran's ability to work. 

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, the reason should be stated in the report.  The report must be typewritten. 

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.  See 38 C.F.R. § 3.655 (2012).

3.  The RO should also undertake any other development it determines to be warranted.

4.  Once the above development is complete to the extent possible, the RO should readjudicate the Veteran's claim of entitlement to an increased initial rating for degenerative disc disease of the lumbar spine.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

